STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The amendment submitted June 1, 2021 has been accepted and entered.  Claims 1-35 are cancelled.  New claims 36-59 are added.  No claims are amended.  Thus, claims 36-59 are examined.
Allowable Subject Matter
Claims 36-59 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance: 
	Regarding independent claim 36, the prior art fails to disclose or reasonably suggest wherein, a fluorescent marking composition comprising: a water-dispersible fluorescent polymer derived from polymerization of one or more polymerizable fluorescent monomer units and one, two, or three polymerizable non-fluorescent monomer units; and having a weight average molecular weight of 2 to 2000 kDa, light absorption spectrum in the range of about 310 to about 400 nm, light emission spectrum in the range of about 400 to about 750 nm upon exposure to UV radiation, and 0.001 to about 10 mole percent of the fluorescent monomer, as claimed so as to enable a fluorescent marking composition that does not leave residue after cleaning. 
	Regarding independent claim 49, the prior art fails to disclose or reasonably suggest wherein, a fluorescent marking composition comprising: a water-dispersible fluorescent polymer comprising a non-fluorescent polymer with a fluorescent dye covalently bonded the polymer by an ester, amide, or ether linkage, the polymer having a weight average molecular weight of 2 to 2000 kDa, light absorption spectrum in the range of about 310 to about 400 nm, and light emission spectrum in the range of about 
Claims 37-48 and 50-59 are allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Morris et al (US 6,645,428 B1) discloses a polymer (see Example 7), which is polymerized by a monomer solution consisting of acrylic acid, acrylamide and 4-methoxy-N-(3-N',N' - dimethylaminopropyl)naphthalimide, vinylbenzyl chloride quaternary salt (4-MNDAPN-VBQ), has fluorescent properties of an excitation 381 nm and an emission of 458 nm (See Monomer Ex. 1; Polymer Example 7, Table 1), however, Morris et al is silent with regards to the fluorescent polymer, as claimed, has weight average molecular weight of 2 to 2000 kDa. 

    PNG
    media_image1.png
    316
    508
    media_image1.png
    Greyscale

Burns et al (US 8,835,874 B2) discloses a fluorescing gel formulations are disclosed for monitoring cleaning of a surface. The fluorescing gel formulations are stable, fluoresce under UV light, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/FB/